Citation Nr: 0824247	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-14 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision, which 
denied a claim for service connection for hypertension and a 
claim for service connection for a back sprain, claimed as 
back problems.

The Board notes that the January 2005 notice of disagreement 
(NOD) indicated that the veteran disagreed with the December 
2004 denial of his claims for service connection for 
hypertension, a back sprain, and mild folliculitis barbae.  
The veteran's claim for service connection for mild 
folliculitis barbae was granted in a May 2006 RO decision.  
This decision was a complete grant of benefits with respect 
to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issues of entitlement to service 
connection for hypertension and a back disability are the 
only issues currently before the Board. 

In April 2006, a local hearing was held before a Decision 
Review Officer at the St. Petersburg, Florida RO.  In May 
2008, a Travel Board hearing was held before the undersigned 
Veterans Law Judge at the St. Petersburg, Florida RO.  
Transcripts of these proceedings have been associated with 
the claims folder.


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
to have been diagnosed with hypertension within 1 year of his 
discharge from service, and the veteran's hypertension is not 
otherwise shown to be related to a disease or injury incurred 
during service.

2.  The veteran's back disability is not shown by the 
credible lay or medical evidence of record to be 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that was incurred 
in or aggravated by active duty, nor may it be presumed that 
he has hypertension that was incurred in service.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  The veteran's back disability was not incurred in or 
aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in July 2004 and August 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  The Board notes that, on his July 
2004 claim, the veteran indicated that he had been receiving 
treatment from a Dr. R. in Clearwater, Florida since 1970.  
However, on the July 2004 Authorization and Consent to 
Release Information form, he indicated that Dr. R. had 
relocated and he only gave contact information for his new 
primary care physician.  He gave no contact information for 
Dr. R, nor did he indicate that he wanted VA to attempt to 
locate treatment records from Dr. R.  Thus, the Board finds 
no duty to attempt to obtain these records.

The Board also notes that a Social Security Administration 
(SSA) Inquiry from December 2004 indicated that the veteran 
currently receives Social Security benefits.  The Board has 
considered whether VA has a responsibility to obtain those 
records.  However, the duty to obtain records only applies to 
records that are "relevant" to the claim.  38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  As will be 
discussed in greater detail below, the Board finds that the 
veteran does suffer from the claimed disabilities, but that 
those disabilities are not related to service.  Accordingly, 
what is "of consequence" in this case is the origin of the 
disabilities.  

In this case, the veteran was advised by the RO of the type 
of evidence needed to substantiate his claim, and of his 
responsibility to identify or submit any evidence he believed 
to be relevant to his claim.  He was also advised that VA 
would assist him in obtaining relevant evidence, including 
records of other Federal agencies.  However, he has never 
identified records of SSA as being relevant to any aspect of 
his claim, to include the element of establishing a 
relationship between those disabilities and service.  Thus, 
the Board finds that remanding the case to obtain such 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination for his back 
disability in April 2006.  The Board finds this examination 
and opinion to be thorough and complete.  The examiner noted 
that the claims file had been reviewed.  Therefore, this 
examination report and opinion are sufficient upon which to 
base a decision with regards to the veteran's claim of 
service connection for a back disability.  

With regards to the veteran's claim of service connection for 
hypertension, the Board notes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
for hypertension because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike the tinnitus 
at issue in Charles, hypertension is not the sort of 
disability that lends itself to lay observation.  Thus, his 
lay testimony cannot establish an association to service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

1.  Entitlement to service connection for hypertension.

The veteran alleges that he currently has hypertension which 
began during his active duty.  See hearing transcript, May 
2008.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The evidence of record reflects that the veteran has reported 
a past medical history of high blood pressure.  See Mease 
Hospital treatment record, September 1994.  In a treatment 
record from August 1998, the veteran was noted as having a 
systolic pressure of 140 and a diastolic pressure of 90.  See 
S.S., M.D. treatment record, August 1998.  In February 2004, 
the veteran's blood pressure was tested twice and recorded as 
152/80 and 162/80.  See Diagnostic Clinic treatment record, 
February 2004.  At this time, it was noted that the veteran 
had poorly controlled hypertension.  Id.  In a September 2004 
VA Medical Center (VAMC) treatment record, his blood pressure 
was recorded as 115/88.  In a VAMC treatment record from July 
2005, the veteran's blood pressure was recorded as 161/84.  

Although current medical records contain findings of 
hypertension, the Board notes that his service medical 
records are absent for any complaints, treatment, or 
diagnoses of hypertension.  The veteran's entrance 
examination reflects that he had a diastolic pressure of 80 
and a systolic pressure of 120 upon entry into service.  See 
service entrance examination report, April 1966.  His 
separation examination reflects that he had a diastolic 
pressure of 60 and a systolic pressure of 110 upon discharge 
from service.  See service separation examination report, 
December 1969.  The claims folder contains no medical 
evidence of a diagnosis of or treatment for hypertension or 
high blood pressure until approximately 1998, 28 years after 
the veteran's discharge from service.  See S.S., M.D. 
treatment record, August 1998.  

As there is no medical evidence of record showing that 
hypertension manifested within one year of service, service 
connection for hypertension cannot be established on a 
presumptive basis.  Furthermore, there is no competent 
evidence otherwise linking his current disability to service 
for the purpose of establishing direct service connection.

The Board acknowledges the veteran's contention that he has 
hypertension as a result of his active duty.  Specifically, 
he asserted in his substantive appeal that his blood pressure 
gradually increased in service, and that he believed his 
disability had its onset therein.  He also testified that he 
received treatment a year or so after discharge.

The veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  The Board does not believe that hypertension is the 
type of disability that lends itself to lay observation, and 
the veteran is not shown to be competent to interpret blood 
pressure readings for the purpose of diagnosing hypertension.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, his 
lay testimony cannot establish a link between the disability 
and service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension, on a presumptive and direct basis, must be 
denied.  See 38 U.S.C.A §5107 (West 2002).

2.  Entitlement to service connection for a back disability. 

The veteran contends that he has a back disability as the 
result of his active duty service.  See Claim, July 2004.  
Specifically, he has asserted that he initially injured his 
back during an incident in which he fell over a pipe that had 
fallen off of a forklift.  See hearing transcript, May 2008.  
He also has stated that he injured his back by slipping down 
stairs during active duty.  See veteran's statement, August 
2004.

A review of the veteran's service medical records reflects 
that he sought treatment for back pain in December 1966, June 
1967, and August 1967, and he was treated for a back sprain 
in February 1967.  The claims folder contains no record of 
post-service treatment for back pain or a back disability 
until 1994.  In a private treatment record from September 
1994, it is noted that the veteran complained of neck pain 
and reported that he injured himself approximately 14 years 
ago.  See Mease Hospital treatment record, September 1994.  
In an April 1995 private treatment record, it was noted that 
the veteran was injured at work approximately one year 
earlier.  See Mease Hospital treatment record, April 1995.  
In August 1998, the veteran informed a separate private 
physician that he had experienced back pain since 1994.  See 
S.S., M.D. treatment record, August 1998.

It is clear from the evidence of record that the veteran has 
been diagnosed as having a current back disability.  See VA 
examination report, April 2006.  Specifically, he was noted 
in the April 2006 VA examination report as having lumbar disc 
disease, status post-laminectomy.  He has also been noted in 
private treatment records as having cervical disc disease and 
undergoing an anterior cervical micro-diskectomy in September 
1994 and a decompressive laminectomy in April 1995.  See 
Mease Hospital treatment records, September 1994 and April 
1995.  However, there is no evidence of record linking the 
veteran's back disability to his active duty service.  

As discussed above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  Currently, no competent 
medical opinion has related his back disability to service.  
In fact, the examiner at the April 2006 VA examination 
specifically stated that the veteran's current condition 
appears to be related to the injury he reportedly had on the 
job in 1994.  He continued on to note that this condition 
cannot be related to service without resorting to mere 
speculation.  In addition, it must be noted that the veteran 
reported on several occasions in post-service treatment 
records that his current back pain began many years after 
service.  Thus, the veteran's claim fails.  See Hickson, 
supra. 

The Board acknowledges the veteran's assertions that he 
currently has back problems as the result of his active duty 
service.  Given that the veteran has dated the onset of his 
neck problems to 1980 and his back problems to 1994 during 
the course of receiving medical treatment, the Board finds 
the current reports that his symptoms existed since service 
to be without credibility.  Thus, his own assertions do not 
establish any continuity of symptomatology since service.

Furthermore, the veteran is not competent to otherwise link 
his current disability to an injury in service.  As mentioned 
above, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  See Espiritu, supra. 

The Board finds the opinion of the VA examiner to be the most 
probative and persuasive evidence of record.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a back disability must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a back disability is 
denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


